REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a treadmill comprising: a frame; a deck having a plate shape and supported by the frame; a track belt rotating in an infinite orbit in a plate surface direction of the deck; and a shock absorbing portion located between the deck and the frame and configured to absorb a shock applied to the deck, wherein the shock absorbing portion comprises: a first anti-vibration rubber portion having a first surface and a second surface, the first surface being fixed to the frame, the second surface being fixed to the deck, and the first and second surfaces being parallel with the plate surface direction of the deck; and a second anti-vibration rubber portion having a third surface and a fourth surface, the third surface being fixed to the frame, the fourth surface being fixed to the deck, and the third and fourth surfaces being perpendicular to the plate surface direction of the deck, wherein the second anti-vibration rubber portion comprises: a first anti-vibration sub-rubber having the third surface; a second anti-vibration sub-rubber having the fourth surface; and a plate located between the first anti-vibration sub-rubber and the second anti-vibration sub-rubber, the plate having a greater hardness than the first and second anti-vibration sub-rubbers, and wherein the first anti-vibration sub-rubber, the plate and the second anti-vibration sub-rubber are arranged in order along a horizontal direction parallel to the deck, wherein the second anti-vibration rubber portion comprises: a first fixture coupled to the frame; and a second fixture coupled to the deck, wherein the plate is interposed between the first fixture and the second fixture, wherein the first anti-vibration sub-rubber is interposed between the first fixture and the plate, and wherein the second anti-vibration sub-rubber is interposed between the second fixture and the plate.
Claims 2-9 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW S LO/Primary Examiner, Art Unit 3784